105 F.3d 663
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Robert Michael SAF, Appellant.
No. 96-2082.
United States Court of Appeals, Eighth Circuit.
Submitted Dec. 31, 1996.Decided Jan. 6, 1997.

Before FAGG, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Robert Michael Saf appeals from the district court's1 order denying his 28 U.S.C. § 2255 motion.  We have carefully reviewed the record and the parties' briefs and we conclude that an opinion would lack precedential value.  Accordingly, the judgment is affirmed.  See 8th Cir.  R. 47B.



1
 The Honorable R.E. Longstaff, United States District Judge for the Southern District of Iowa